Citation Nr: 0027564	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-11 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for frostbite of the hands 
and feet.



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1954.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri, which denied the benefit sought on 
appeal. 



FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
which demonstrates that he currently has any residuals of 
frostbite of the hands and/or feet.  

2.  The veteran has not submitted competent medical evidence 
which demonstrates that any currently diagnosed disorder of 
the hands and/or feet has a nexus or relationship to service, 
including exposure to cold. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
frostbite of the hands and feet is not well grounded.  
38 U.S.C.A. § 5107(a).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for 
frostbite of the hands and feet.  He indicates that he 
developed frostbite while serving in Korea.  Before the Board 
can address the merits of the veteran's claim, it must first 
determine whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See Grieves v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim need not be conclusive, but it must be 
accompanied by supporting evidence.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  See Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Epps v. Gober, 126 F.3d 1464, 1467-1468 
(Fed. Cri. 1997).  .

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a 
well-grounded claim based on the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require competent medical 
evidence to relate the veteran's present disability to his or 
her post service symptoms.  See Savage, 10 Vet. App. at 497-
98.

The veteran's service medical records including a March 1951 
enlistment examination report and a March 1954 separation 
examination report are negative for complaints of or 
treatment for frostbite of the hands or feet.  

Post-service treatment records show that the veteran was 
treated by John Tessa, M.D. from June 1995 to October 1997.  
Treatment records from Dr. Tessa show that the veteran was 
seen for ankle and foot pain and fitted with various 
orthotics.  The veteran was shown to have a callous of both 
metatarsal heads and pes planus.  The records do not address 
frostbite, or residuals of frostbite.  

Outpatient records from David L. Aramine, DPM with the Foot 
and Ankle Center dated August to September 1996 reflect that 
the veteran was treated for pain in both ankles and was shown 
to have a history of a right ankle fracture and multiple 
ankle sprains with progressive pain and disability of both 
feet.  The presumptive diagnosis of sinus tarsi syndrome 
bilaterally, right greater than left was indicated.  The 
veteran was treated with injections and bracing.  Again, Dr. 
Aramine gave no opinion regarding the etiology of the 
veteran's ankle disorders. 

A May 1997 treatment record from Allen M. Jacobs, DPM, shows 
that the veteran presented with complaints of severe pain in 
the right foot with a lesser degree of pain in the left foot.  
Dr. Jacobs noted that the veteran had a long history of foot 
and ankle pain, and it was indicated that there was no 
history of injury or trauma.  It was noted that the veteran 
had unsuccessfully consulted with several orthopedic surgeons 
and various foot and ankle centers in St. Louis, Missouri to 
alleviate discomfort.  He reported having used a variety of 
orthotics and a modified shoe selection at the direction of 
various podiatrists and orthopedic surgeons, also without 
success.  The veteran underwent extensive weight bearing, 
non-weight bearing and neurological examinations.  These 
examinations revealed thinning of the skin and wasting of the 
subcutaneous tissues of the feet consistent with his age, 
varicosity's involving both lower extremities and pain along 
the entire margin of his lateral right sub-tailor joint 
secondary to a very obvious calcaneal fibular impingement 
syndrome.  The veteran was also shown to have pain medially 
secondary to a maximally pronated position.  He was noted to 
have a severe deformity with a rather pronounced and severe 
abduction of his right foot at the mid tarsal joint as well 
as severe eversion of the sub-tailor joint.  The impression 
was "rigid deformity," and the veteran was injected with a 
steroid at the right sub-tailor joint and referred for 
different orthotics.  Dr. Jacobs stated that the veteran had 
a poor prognosis and stated that he would require a triple 
arthrodesis.  Dr. Jacobs gave no opinion regarding the 
etiology of the veteran's foot problems.  

Outpatient treatment records from John B. Butene, M.D. with 
University Surgeons shows that the veteran presented with 
complaints of hypersensitivity to cold in the feet and 
reported symptoms of pain, burning, and itching.  The veteran 
gave a history of cold injury in Korea.  The diagnosis was 
history of cold sensitivity in the feet with claim that this 
related to a cold exposure injury in Korea.  Dr. Buettner 
recommended lower extremity arterial examination with cold 
emersion to test for inappropriate cold induced vasospasm.  
Further examination was conduced in May 1999.  The results 
were negative for lower extremity arterial occlusive disease.  
Tests for cold induced digital artery vasospasm suggested 
abnormal response with prolonged vasospasm in the right 
second toe following ice water emersion.  Other toe pulse 
volume waves following cold emersion appeared reasonably 
normal.  

The record also contains lay statements dated in May 1999 
from the veteran's ex-wife, his son and a June 1999 statement 
from the veteran.  The veteran's ex-wife indicated that the 
veteran has had problems with his feet for many years and 
that his problems stem from frostbite, which he developed in 
Korea.  His ex-wife stated that over the years the veteran 
had experienced redness, pain, dark toenails, constant 
itching, cold feet, numbness, and he had to wear double socks 
and socks to bed to keep his feet warm.  She stated that the 
veteran's symptoms had steadily worsened over the years.  The 
veteran's son indicated that the veteran frequently 
complained over the years of problems with his feet, 
including numbness and itching, and he had to wear heavy wool 
socks to combat a cold feeling in his feet.  He also had to 
wear socks to bed during the summer months.  The veteran's 
son indicated that the veteran's exposure to extreme 
temperatures in Korea probably led to the permanent foot 
problems that he now experiences.  

While the veteran's service medical records are silent for 
treatment of or a diagnosis of a disorder resulting from an 
injury to the upper or lower extremities due to exposure to 
cold weather, evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).  Applying this 
standard to the present case, the Board accepts the veteran's 
assertions regarding exposure to extreme cold as true.  

However, the veteran has not submitted any medical evidence 
which shows that he currently has residuals of frostbite of 
the hands and feet.  Such medical evidence is necessary to 
well ground the veteran's claim.  As for any disorders or 
abnormalities of the hands and feet which may be present, the 
veteran has not submitted any competent medical evidence 
which shows that any such disorder or abnormality has a nexus 
or relationship to service, including exposure to cold.  In 
the absence of the necessary medical evidence as to both the 
presence of frostbite residuals and its relationship to 
service, the veteran's claim is not well grounded and must be 
denied on that basis.  

The Board is not aware of the existence of additional 
relevant evidence that could serve to make the veteran's 
claims well grounded.  As such, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) to notify the 
veteran of the evidence required to complete his application.  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for frostbite of the hands and feet is 
denied.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

